Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 1 of 51 Page ID #:1511




          EXHIBIT A




          EXHIBIT A
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 2 of 51 Page ID #:1512




                                   EXHIBIT A                         PAGE 26
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 3 of 51 Page ID #:1513




                                   EXHIBIT A                         PAGE 27
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 4 of 51 Page ID #:1514




                                   EXHIBIT A                         PAGE 28
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 5 of 51 Page ID #:1515




                                   EXHIBIT A                         PAGE 29
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 6 of 51 Page ID #:1516




                                   EXHIBIT A                         PAGE 30
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 7 of 51 Page ID #:1517




                                   EXHIBIT A                         PAGE 31
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 8 of 51 Page ID #:1518




                                   EXHIBIT A                         PAGE 32
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 9 of 51 Page ID #:1519




                                   EXHIBIT A                         PAGE 33
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 10 of 51 Page ID
                                 #:1520




                                EXHIBIT A                         PAGE 34
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 11 of 51 Page ID
                                 #:1521




                                EXHIBIT A                         PAGE 35
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 12 of 51 Page ID
                                 #:1522




                                EXHIBIT A                         PAGE 36
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 13 of 51 Page ID
                                 #:1523




                                EXHIBIT A                         PAGE 37
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 14 of 51 Page ID
                                 #:1524




                                EXHIBIT A                         PAGE 38
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 15 of 51 Page ID
                                 #:1525




                                EXHIBIT A                         PAGE 39
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 16 of 51 Page ID
                                 #:1526




                                EXHIBIT A                         PAGE 40
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 17 of 51 Page ID
                                 #:1527




                                EXHIBIT A                         PAGE 41
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 18 of 51 Page ID
                                 #:1528




                                EXHIBIT A                         PAGE 42
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 19 of 51 Page ID
                                 #:1529




                                EXHIBIT A                         PAGE 43
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 20 of 51 Page ID
                                 #:1530




                                EXHIBIT A                         PAGE 44
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 21 of 51 Page ID
                                 #:1531




                                EXHIBIT A                         PAGE 45
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 22 of 51 Page ID
                                 #:1532




                                EXHIBIT A                         PAGE 46
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 23 of 51 Page ID
                                 #:1533




                                EXHIBIT A                         PAGE 47
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 24 of 51 Page ID
                                 #:1534




                                EXHIBIT A                         PAGE 48
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 25 of 51 Page ID
                                 #:1535




                                EXHIBIT A                         PAGE 49
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 26 of 51 Page ID
                                 #:1536




                                EXHIBIT A                         PAGE 50
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 27 of 51 Page ID
                                 #:1537




                                EXHIBIT A                         PAGE 51
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 28 of 51 Page ID
                                 #:1538




                                EXHIBIT A                         PAGE 52
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 29 of 51 Page ID
                                 #:1539




                                EXHIBIT A                         PAGE 53
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 30 of 51 Page ID
                                 #:1540




                                EXHIBIT A                         PAGE 54
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 31 of 51 Page ID
                                 #:1541




                                EXHIBIT A                         PAGE 55
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 32 of 51 Page ID
                                 #:1542




                                EXHIBIT A                         PAGE 56
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 33 of 51 Page ID
                                 #:1543




                                EXHIBIT A                         PAGE 57
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 34 of 51 Page ID
                                 #:1544




                                EXHIBIT A                        PAGE 58
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 35 of 51 Page ID
                                 #:1545




                                EXHIBIT A                        PAGE 59
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 36 of 51 Page ID
                                 #:1546




                                EXHIBIT A                        PAGE 60
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 37 of 51 Page ID
                                 #:1547




                                EXHIBIT A                         PAGE 61
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 38 of 51 Page ID
                                 #:1548




                                EXHIBIT A                         PAGE 62
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 39 of 51 Page ID
                                 #:1549




                                EXHIBIT A                         PAGE 63
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 40 of 51 Page ID
                                 #:1550




                                EXHIBIT A                         PAGE 64
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 41 of 51 Page ID
                                 #:1551




                                EXHIBIT A                         PAGE 65
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 42 of 51 Page ID
                                 #:1552




                                EXHIBIT A                         PAGE 66
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 43 of 51 Page ID
                                 #:1553




                                EXHIBIT A                         PAGE 67
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 44 of 51 Page ID
                                 #:1554




                                EXHIBIT A                         PAGE 68
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 45 of 51 Page ID
                                 #:1555




                                EXHIBIT A                         PAGE 69
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 46 of 51 Page ID
                                 #:1556




                                EXHIBIT A                         PAGE 70
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 47 of 51 Page ID
                                 #:1557




                                EXHIBIT A                         PAGE 71
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 48 of 51 Page ID
                                 #:1558




                                EXHIBIT A                         PAGE 72
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 49 of 51 Page ID
                                 #:1559




                                EXHIBIT A                         PAGE 73
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 50 of 51 Page ID
                                 #:1560




                                EXHIBIT A                         PAGE 74
Case 2:18-cv-07560-AB-FFM Document 88-1 Filed 08/14/19 Page 51 of 51 Page ID
                                 #:1561




                                EXHIBIT A                         PAGE 75
